           Case 21-11271-abl           Doc 4      Entered 03/17/21 15:22:02             Page 1 of 2

NVB STC11V


                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEVADA


IN RE:                                                       BK−21−11271−abl
                                                             CHAPTER 11
MEDOLAC LABORATORIES, A PUBLIC
BENEFIT CORPORATION
   fdba NEOLAC, INC.
                                                             ORDER SETTING (A) STATUS
                                                             CONFERENCE; (B) CLAIMS BAR DATE;
                                      Debtor(s)              (C) DEADLINE FOR ELECTION UNDER 11
                                                             U.S.C. § 1111(b)(2);
                                                             AND (D) OTHER DEADLINES
                                                             (FOR USE ONLY IN CASES UNDER
                                                             SUBCHAPTER V OF CHAPTER 11)




In accordance with Subchapter V of Chapter 11 of Title 11 of the United States Code, the court hereby
ORDERS as follows:

     1. The court will convene a telephonic status conference on 5/5/21 at 01:30 PM. Phone Conference
        Number is (888) 684−8852. Hearing Access Code is 8242009#. Debtor and Debtor's counsel
        shall appear. For Court Hearing participation information, please see court website:
        https://www.nvb.uscourts.gov/news−rss/announcements/2020/0319−court−hearing−participation/.

     2. At least 14 days prior to the date of the foregoing status conference, Debtor shall file the report
        required by 11 U.S.C. § 1188(c) and shall serve that report on the case or standing trustee, the
        United States Trustee, and all parties in interest.

         Pre−Status Conference Report Due: 4/21/21

     3. Within 14 days following entry of the order for relief, Debtor shall serve notice of the
        commencement of this case to any entity known to be holding money or property subject to
        withdrawal or order of the Debtor. Fed. R. Bankr. P. 2015(a)(4).

     4. Not later than 90 days following entry of the order for relief, Debtor shall file and serve a plan.
        11 U.S.C. § 1189(b). Such plan shall conform to the requirements of 11 U.S.C. §§ 1190 and
        1191, along with the applicable provisions of 11 U.S.C. §§ 1123 and 1129. Unless otherwise
        ordered in specific cases, use of Official Form 425A is mandatory in this district.

     5. The court expects compliance with 11 U.S.C. §§ 1187(a), 1116(1)(A), and 1116(1)(B), which
        require a Debtor in a voluntary case filed under Subchapter V of Title 11 to file and serve the
        following documents with the petition for relief:

               a. Debtor's most recent balance sheet;

               b. Debtor's most recent statement of operations;

               c. Debtor's cash−flow statement; and

               d. Debtor's most recent federal income tax return.

         If Debtor has not prepared one or more of the foregoing documents or, in the case of a
         federal income tax return, has not filed such a return, then in lieu of such document(s)
         and/or return, 11 U.S.C. §§ 1187(a), 1116(1)(A), and 1116(1)(B) require the Debtor to
         file with the petition for relief a declaration attesting to that fact under penalty of perjury.
          Case 21-11271-abl          Doc 4      Entered 03/17/21 15:22:02           Page 2 of 2

     6. Any secured creditor that wishes to make an election under 11 U.S.C. § 1111(b)(2) shall do so no
        later than 10 days following the filing of the plan.

     7. Pursuant to Administrative Order 2020−02, which amends LR 3003, a proof of claim must be
        filed not later than 70 days following the entry of the order of relief.

     8. Within 14 days following substantial consummation of any confirmed plan, Debtor shall file, and
        shall serve on the case or standing trustee, the United States Trustee, and all parties in interest a
        notice of substantial consummation. 11 U.S.C. § 1183(c)(2).

     9. If this case was commenced with the filing of an involuntary petition, then Debtor shall:

             a. comply with Fed. R. Bankr. P. 1007(d) within 2 days following entry of the order for
                relief;

             b. comply with Fed. R. Bankr. P. 1007(a)(2) within 7 days following entry of the order for
                relief;

             c. comply with 11 U.S.C. §§ 1187(a), 1116(1)(A), and 1116(1)(B) within 7 days following
                entry of the order for relief by filing the following documents:

                       i. Debtor's most recent balance sheet;

                      ii. Debtor's statement of operations;

                     iii. Debtor's cash−flow statement; and

                      iv. Debtor's most recent federal income tax return.

                 If Debtor has not prepared one or more of the foregoing documents or, in the case of a
                 federal income tax return, has not filed such a return, then in lieu of such document(s)
                 and/or return, Debtor shall file and serve within 7 days following entry of the order for
                 relief a declaration attesting to that fact under penalty of perjury; and

             d. comply with Fed. R. Bankr. P. 1020(a) and 1007(c) within 14 days following entry of the
                order for relief.

    10. Failure to comply with this order may result in the imposition of sanctions against Debtor or
        Debtor's counsel. In the court's discretion, these sanctions might include, but are not limited to,
        conversion or dismissal of this case, appointment of a trustee, and/or monetary sanctions.




Dated: 3/17/21


                                                       Mary A. Schott
                                                       Clerk of Court
